— Judgment of resentence, Supreme Court, New York County (Gregory Carro, J.), rendered June 29, 2011, resentencing defendant, as a second felony offender, to an aggregate term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— *484Mazzarelli, J.E, Moskowitz, Richter, Abdus-Salaam and Feinman, JJ.